EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements: Registration Statement (FormS-3 No.333-163866), and in the related Prospectus, of Retail Opportunity Investments Corp., Registration Statement (FormS-8 No.333-170692) pertaining to the 2009 Equity Incentive Plan of Retail Opportunity Investments Corp., and Post-Effective Amendment No.1 to FormS-1/MEF on Registration Statement (FormS-3 No.333-146777), and in the related Prospectus, of Retail Opportunity Investments Corp. of our reports dated February27, 2013, with respect to the consolidated financial statements and schedules of Retail Opportunity Investments Corp. and the effectiveness of internal control over financial reporting of Retail Opportunity Investments Corp. included in this Annual Report (Form10-K) of Retail Opportunity Investments Corp. for the year ended December31, 2012. /s/ Ernst & Young LLP New York, New York February27, 2013
